Citation Nr: 1723587	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  17-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel







INTRODUCTION

The appellant is a World War II Veteran with active service from September 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before this claim can be decided. The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to assist veterans in substantiating claims for VA benefits. E.g., 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016). In this case, the Veteran asserted that his current heart condition(s) are due to rheumatic fever from service. A report of examination prepared by Dr. Heller on February 20, 1953, contains a reported history of rheumatic fever in 1946-47. Dr. Heller indicated that the Veteran's heart was very irregular and that he had "...an arrhythmia-probably a heart block, due to Rheumatic fever, service connected." It was added that it should be determined whether there was cardiac damage. Recent medical records (from 2013-2014) indicate that the Veteran has been diagnosed with atrial fibrillation, mitral regurgitation, aortic insufficiency, and valvular heart disease. Given these facts, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's heart conditions. 38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that a VA examination is necessary when a claimed disability or symptoms may be associated with an event, injury, or disease in service).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate physician, preferably a cardiologist, to assess the nature and etiology of any heart condition(s). The claims file should be reviewed prior to expressing an opinion on the following question:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's heart condition(s) was/were caused by or due to rheumatic fever incurred in service? Please explain the reasons for your opinion, including, if possible:

(i) the common signs and symptoms of rheumatic heart disease; and

(ii) the presence of those signs and symptoms in the available medical records and statements (keeping in mind that the Veteran's service treatment records were destroyed in the July 1973 fire at the National Archives and Records Administration).

2. Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The examiner should avoid the use of vague, conclusory or equivocal language. The Court has repeatedly held that medical opinions expressed in terms of "may," or "could be" are too speculative to be of probative value. See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not," and is too speculative). If any of the requested opinions cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge, etc.). See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

